                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

KEVIN NEAL GLASPIE,                             )
     ID # 19047347,                             )
            Plaintiff,                          )
vs.                                             )   No. 3:19-CV-3030-N (BH)
                                                )
MR. DUPLANTIS, et al.,                          )
          Defendants.                           )    Referred to U.S. Magistrate Judge


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the plaintiff’s Application to Proceed in Forma Pauperis, received

December 23, 2019 (doc. 4), is denied. By separate judgment, this action will be summarily

dismissed as barred by 28 U.S.C. § 1915(g).

       SIGNED this 3rd day of February, 2020.




                                              UNITED STATES DISTRICT JUDGE
